DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/344,279 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-10 & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (# US 2018/0208783).
Takahashi et al discloses:
1. A wiping device (cleaning device; [0176]-[0179]; element: 300; figure: 3) comprising: a wiping member ([0179]) configured to wipe a nozzle forming surface of a liquid discharging head that discharges a liquid from a nozzle ([0179]), the wiping member having a first layer configured to be brought into contact with the nozzle forming surface and at least one more layer (element: 303; figure: 3; [0188]), and a cleaning liquid that is applied to the nozzle forming surface, the cleaning liquid 

    PNG
    media_image1.png
    219
    458
    media_image1.png
    Greyscale

 
3. The wiping device according to claim 1, wherein a proportion of the glycol ether compound to the cleaning liquid is from 1.0 to 30.0 percent by mass (1 to 70%, preferably 20 to 30%; [0031]). 
6. The wiping device according to claim 1, further comprising a cleaning liquid applying device configured to apply the cleaning liquid to the wiping member (element: 302; figure: 3). 
7. A liquid discharging device comprising: a liquid discharging head (ink discharging head; element: 301; figure: 3) including a nozzle and having a nozzle forming surface (element: 301a; figure: 3), the liquid discharging head (element: 301, figure: 3) being configured to discharge a liquid from the nozzle (element: 301a; figure: 3); a wiping member configured to wipe the nozzle forming surface (figure: 3); and a cleaning liquid that is applied to the nozzle forming surface, the cleaning liquid comprising a compound represented by the following Chemical formula 1 ([0016]; [0180]-[0181]) and a glycol ether compound ([0015]-[0016]), wherein the wiping member 

    PNG
    media_image1.png
    219
    458
    media_image1.png
    Greyscale

8. The liquid discharging device according to claim 7, wherein the liquid comprises a coloring material ([0125]-[0134]) and an organic solvent ([0100]-[0103]; [0158]-[0159]). 
9. The liquid discharging device according to claim 7, wherein the liquid comprises a resin ([0121]-[0122]) and no coloring material ([0121]-[0122]). 
10. A wiping method ([0190]-[0191]) comprising: applying a cleaning liquid to a nozzle forming surface of a liquid discharging head that discharges a liquid from a nozzle (element: 301a, figure: 3; [0190]-[0196]); and wiping the nozzle forming surface with a wiping member, wherein the wiping member has a first layer that is brought into contact with the nozzle forming surface and at least one more layer (figure: 3; [0196]-[0199]), wherein the cleaning liquid comprises a compound represented by the following Chemical formula 1 ([0016]; [0180]-[0181]) and a glycol ether compound ([0015]-[0016]).

    PNG
    media_image1.png
    219
    458
    media_image1.png
    Greyscale

12. The wiping method according to claim 10, wherein a proportion of the glycol ether compound to the cleaning liquid is from 1.0 to 30.0 percent by mass (1 to 70%, preferably 20 to 30%; [0031]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Toyama et al. (# US 2017/0017194) discloses a method for producing a cleaning blade including at least a strip-shaped elastic blade, the method including: (1) a step of producing an elastic blade preform formed of a polyurethane rubber; (2) a step of impregnating at least a part, which is to contact an image bearer, of the elastic blade preform with an ultraviolet-curable composition including a (meth)acrylate compound; (3) a step of immersing the part impregnated of the elastic blade preform in a washing solvent to remove the ultraviolet-curable composition including the (meth)acrylate compound remaining on a surface of the impregnated part; and (4) a step of curing the 
(2) Tamai et al. (# US 2013/0194345) discloses  a cleaning filling liquid for inkjet device comprising: Water; 10.0% by mass to 45% by mass per whole amount of the cleaning filling liquid of an amide compound having following structural formula (1) (see Abstract).

    PNG
    media_image2.png
    138
    410
    media_image2.png
    Greyscale

(3) Kato et al. (# US 2014/0085376) discloses an inkjet image forming method which is superior in jetting stability, and by which a repelling-free high quality image having good image durability and superior glazing can be obtained. The method for washing a recording head, having: forming an image by ejecting an inkjet ink containing at least water, a coloring material, a binder resin and a water soluble organic solvent represented by general formula (1) from a recording head to form an image on a recording medium; and washing the recording head, after forming the image, using an ink absorbing member that absorbs the inkjet ink and a wiping member that wipes a nozzle surface of the recording head using a wipe unit wherein the ink absorbing member holds a cleaning liquid containing an organic solvent (see Abstract).

    PNG
    media_image3.png
    214
    372
    media_image3.png
    Greyscale


(4) Kohzuki et al. (# US 2017/0267879) discloses cleaning solution used for cleaning ink containing water and resin, cleaning solution containing water and solvent. Solvent contains glycol ether (see Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853